Title: Answers to “The Claim of the American Loyalists,” [during or after February 1783]
From: Franklin, Benjamin
To: 


In the latter part of February, 1783, William Franklin and the other Loyalist representatives who had submitted a petition to Parliament at the beginning of the month published a pamphlet entitled The Case and Claim of the American Loyalists Impartially Stated and Considered. The first section, “The Case of the American Loyalists,” reviewed the royal proclamations issued during the war and described the Loyalists’ dutiful responses. The second section, “The Claim of the American Loyalists,” argued that Great Britain was legally and morally obligated to compensate them for their losses, and that British citizens had to share their burden.
The present manuscript, undated and incomplete, appears to be the start of a response to the “Claim.” The two answers Franklin drafted follow directly from the two sentences that form that section’s second paragraph, which launches a 22-page argument. Franklin was on the verge of composing a third answer when he seems to have abandoned the exercise. No other versions of this project survive, nor have any references to it been located among his own papers, the papers of his contemporaries, or in the press. He did compose another kind of counter-argument to the Loyalists’ claims in the form of an apologue, published immediately below. In that piece, the objections he expresses here are delivered as a speech so persuasive that the claims were summarily rejected.
 
[during or after February, 1783]

Question 1.
Answer.
Undoubtedly. And when the Chief of any Civil Society, instead of affording that Protection would injure a Part of that Society, and Engages by artful Promises another Part of the Society to assist in destroying that Part, both the Chief and the Partisans so engaged depart from their Duty.


  Question 2.
Answer.
Certainly. And therefore if the Chief of a Civil Society shall resolve the Ruin of a Part of that Society, it is the Duty of every Individual to bear his Proportion of the “Expences, Burthens and Sacrifices” necessary for the common Protection. And whoever to avoid bearing that Proportion, and in Expectation of Advantages promised to him, deserts his Fellow-Citizens & joins the Chief in the Attempts against them, departs from his Duty. The Society owes him nothing but Punishment. He has in high Gaming wickedly & foolishly stak’d his own Estate against the Estate of his Neighbour, which he hop’d to win; but has been unsuccessful; and the Society are under no Obligation to repair his Losses.—


  Question 3.
Answer.—


